Exhibit 12 TEREX CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (amounts in millions) Three Months Ended June 30, Six Months Ended June 30, Earnings: Loss before income taxes $ ) $ ) $ ) $ ) Adjustments: Undistributed (income) loss of less than 50% owned investments ) ) ) Fixed charges Earnings $ $ ) $ ) $ ) Fixed charges: Interest expense, including debt discount amortization $ Amortization/writeoff of debt issuance costs Portion of rental expense representative of interest factor (assumed to be 33%) Fixed charges $ Ratio of earnings to fixed charges — Amount of earnings deficiency for coverage of fixed charges $ (1) Less than 1.0x
